DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 3, 6, 8, 9-13, 17, and 20-22 have been amended. Claim 5, 7, and 14 was canceled. Claims 1-4, 6, 8-13, and 15-22 remain pending and are ready for examination.

Rejections not based on Prior Art
In view of Applicant’s amendments, the previous Claim Objections have been withdrawn.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6, 8-13, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Regarding Claim 1, the limitation “…calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit-processing data and 
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The limitation of ““a data comparing step of comparing the to be evaluated unit-processing data with the reference data;” recite mental processes. As described in the Specification [0021] encompasses the user mentally performing concepts.
If a claim limitation, under its broadest reasonable interpretation, covers mathematical calculations, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim recites “a unit-processing data evaluating step of taking, as reference data, previously defined unit-processing data among the plurality of pieces of unit-processing data,” “the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus;” “a step of changing the reference data based on the evaluation value calculated in the unit-processing data evaluating step; wherein the plurality of pieces of time series data are sensor data obtained from a sensor that measures a physical quantity showing an operation state of the cleaning apparatus, wherein the plurality of time series data, the plurality of pieces of unit-processing data 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The “taking”, “changing”, “obtained” limitations do not amount to significantly more than the judicial exception because they are well-understood, routine, and conventional (See MPEP 2106.05(d) – receiving or transmitting data over a network.). Further, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of “changing the reference data” amounts to no more than just “applying” the abstract idea. Accordingly, the claims are not patent eligible.

Regarding claims 20-22, the claims have similar limitations as claim 1; moreover, Claim 20 recites an apparatus, Claim 21 recites a system, and Claim 17 recites the non-transitory computer-readable recording medium, which are generic computer 

Dependent claims 2-4, 6, 8-13, and 15-19 are directed to details of “taking the previously defined data”, “calculating an evaluation value”, “changing the reference data”, “comparing the to be evaluated unit”; “calculating a comparison result value”; and “calculating the evaluation value” which are mere further details of the mathematical concepts recited in the independent claims, and as such, they are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 15-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Asai (US 2012/0253724A1 provided by Applicant–hereinafter Asai) in .
Regarding Claim 1, Asai teaches:
a data processing method for processing a plurality of pieces of unit-processing data by regarding a plurality of time series data obtained by unit-processing as unit-processing data (see [0094]; Asai: “an event refers to a phenomenon occurring within the substrate processing apparatus 100, an operation of each part of the substrate processing apparatus 100, or the like. For example, the event may include one or more events occurring in time series order according to execution of a recipe such as a switching operation of a valve, an ON/OFF operation of a sensor, generation of an abnormality, various manipulations by an operator or the like, in addition to an initiation and termination of performing a recipe or a step or the like, and any other event which is not necessarily based on the execution of a recipe.”), 
a unit-processing data evaluating step of taking, as reference data (see [0093]; Asai: “the database 503 d is configured to store reference data (hereinafter, referred to as “master data”)”), previously defined unit-processing data among the plurality of pieces of unit-processing data (see [0094]; Asai: “The master data is obtained and extracted for a predetermined interval. Such interval is, for example, related to the occurrence of a certain event within the substrate processing apparatus 100.” See [0112]; Asai: “In step 102 (S102), the band generation unit 512 reads a master data value from the database 503 d, with respect to a master and 

wherein the plurality of pieces of time series data are sensor data obtained from a sensor that measures a physical quantity showing an operation state of the (see [0094]; Asai: “The master data (reference data) is obtained and extracted for a predetermined interval. Such interval is, for example, related to the occurrence of a certain event within the substrate processing apparatus 100. As used herein, an event refers to a phenomenon occurring within the substrate processing apparatus 100, an operation of each part of the substrate processing apparatus 100, or the like. For example, the event may include one or more events occurring in time series order according to execution of a recipe such as a switching operation of a valve, an ON/OFF operation of a sensor…” See Fig. 14 and [0105]; Asai: “a selection box 608 for designating master data (to be described later) with respect to the monitor data as the monitoring target monitored by the FDC monitoring unit 513”. See [0067]; Asai: “At this time, an amount of current supplied to the heater 206 is feedback-controlled based on the temperature value detected by the temperature sensor 263.” That is, temperature values of the temperature sensor shows one or more event occurring in time series), wherein the plurality of time series data, the plurality of pieces of unit-processing data and the reference data are numerical data (see [0082]; Asai: “The communication controller 504 is configured to periodically receive monitor data at certain time intervals (e.g., at an interval of 0.1 seconds) as a reception timing of the monitor data, or receive the monitor data when each event occurs, e.g., at a timing when performing the recipe or a step is terminated, or whenever the monitor data is generated.” Therefore, time series data is numerical data. See [0109]; Asai: “The example of FIG. 7 shows a case in which “+10” as the upper limit designation value and “−5” as the lower limit designation value are designated for the master data including a stream of data values md0 to md30. For example, an upper limit value of the master data value m0 is md0+10 and a lower limit value thereof is md0−5.”), and 
wherein the unit-processing data evaluating step includes, 
a data comparing step of comparing the to be evaluated unit-processing data with the reference data (see [0116]; Asai: “the band generated with respect to the master data as a determination reference of the monitor data”. See [0117]; Asai: “The comparing unit 516 determines whether the monitor data is out of the band at an interval (e.g., one second) of data points constituting the master data and stores the comparison results in the database 503 d. The comparing unit 516 repeatedly compares the data points of the monitor data with the band until the designated monitor data is not available any more, regardless of the number of data points out of the band.”); 
a step of calculating a comparison result value that is a value obtained by scoring a comparison result obtained in the data comparing step (see [0188]; Asai: ; and 
a step of calculating the evaluation value based on a plurality of index values including the comparison result value (see [0187]; Asai: “ the correction unit 521 reads the last comparison results of batch processing executed from the database 503 d, and assigns evaluation values to the respective data points constituting the master data based on the read comparison results.”).
However, Asai does not explicitly teach:
the unit-processing being performed in a cleaning apparatus that cleans substrates one by one using a processing liquid,
calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit- processing data and the reference data, the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus;
a step of changing the reference data based on the evaluation value calculated in the unit- processing data evaluating step; 
… showing an operation state of the cleaning apparatus;
the evaluation value is a different value from a value of the unit- processing data and a value of the reference data;
Okada from the same or similar field of endeavor teaches:
the unit-processing being performed in a cleaning apparatus that cleans substrates one by one using a processing liquid (see [0002]; Okada: “The present ,
the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus (see [0050]; Okada: “ in the substrate processing apparatus 1 of the first preferred embodiment, the controller 60 has a computer program stored in advance used for making a schedule of processing or transporting each substrate in the form of digital data.” See [0111]; Okada: “The scheduling part 71 generates schedule data (hereinafter called “SD”) about each target substrate W describing a time-series schedule in a table format based on the flow recipe FR, for example.” See [0112]; Okada: “The process executing part 72 puts various functions of the substrate processing apparatus 1 into operation according to the schedule data SD to execute transport of a target substrate W in the substrate processing apparatus 1 and cleaning process on the target substrate W in the processing unit SS (SSR).”);
… showing an operation state of the cleaning apparatus See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura to include Okada’s features of the unit-
However, it does not explicitly teach:
calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit- processing data and the reference data, 
a step of changing the reference data based on the evaluation value calculated in the unit- processing data evaluating step step; 
the evaluation value is a different value from a value of the unit- processing data and a value of the reference data
Asakura from the same or similar field of endeavor teaches:
calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit- processing data and the reference data, (see Fig. 24 and [0176]; Asakura: “overall evaluation field 28 k”. See [0137]; Asakura: “The overall evaluation value 28 k which indicates the degree of suitableness for APC of a combination of wavelength, time interval, and changed recipe parameter is calculated from the residuals of the regression equations (regression lines) as calculated at S303 and S306 and the difference between the coefficients of the regression equations (equation lines) as calculated at S309 (S310)”) 
a step of changing the reference data based on the evaluation value calculated in the unit- processing data evaluating step (see [0177]; Asakura: “As for the combination of wavelengths, time intervals and changed recipe parameter for which the value in the overall evaluation field 28 k is the smallest, D202 is a scatter diagram of emission intensity monitor value and etching result with a fixed recipe as obtained by calculation of emission intensity monitor values using the relevant wavelengths and time intervals. Similarly, D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”); 
the evaluation value is a different value from a value of the unit- processing data and a value of the reference data (see [0106] and Fig. 15; Asakura: “The evaluation result field 282 includes a fixed-recipe residual field 28 h, a changed-recipe residual field 28 i, a model difference field 28 j, and an overall evaluation field 28 k”.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asai and okada to include Asakura’s features of calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit-processing data and the reference data, and changing the reference data based on the evaluation value calculated in the unit-processing data evaluating step, and the evaluation value is a different value from a value of the unit-processing data and a value of the reference data. Doing so would detect abnormal in plasma processing method to maintain the stabilized results.

Regarding Claim 2, the combination of Asai, Okada, and Asakura teaches all the limitations of claim 1 above, Asakura further teaches wherein in the step of changing the reference data, ranking on a plurality of pieces of unit-processing data is performed based on the evaluation value calculated in the unit-processing data evaluating step (see [0179]; Asakura: “The combination of wavelengths 2402, 2404, time intervals 2403, 2405, and changed recipe parameter 2406 which corresponds to the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24”), and the unit-processing data to be set as the reference data after change is determined based on a result of the ranking (see [0177]; Asakura: “D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”).
The same motivation to combine Asai and Asakura set forth for Claim 1 equally applies to Claim 2.

Regarding Claim 3, the combination of Asai, Okada, and Asakura teaches all the limitations of claim 2 above, Asakura further teaches wherein the step of changing the reference data includes a ranking displaying step of displaying attribute data representing attributes of the plurality of pieces of unit-processing data in a ranking format in accordance with the result of the ranking (see Fig. 24 and [0179]; Asakura: "The combination of wavelengths 2402, 2404, time intervals 2403, 2405, and changed recipe parameter 2406 which corresponds to the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 a shown in FIG. 4."), and a reference data selecting step of selecting attribute data of unit-processing data to be set as the reference data after change from the plurality of pieces of attribute data displayed in the ranking display step (see [0179]; Asakura: the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24 is stored in the columns of the APC setup data candidate table 15 a shown in FIG. 4 ""). 
The same motivation to combine Asai, Okada, and Asakura set forth for Claim 1 equally applies to Claim 3.

Regarding Claim 4, the combination of Asai, Okada, and Asakura teaches all the limitations of claim 2 above, Asakura further teaches wherein in the step of changing the reference data (see Fig. 24 and [0177]), the unit-processing data ranked as a first by the ranking is defined as the reference data after change ((see Fig. 24 and [0179]; Asakura teaches "the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24". See Fig. 24 and [0177]; Asakura: " D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.").
The same motivation to combine Asai, Okada, and Asakura set forth for Claim 1 equally applies to Claim 4.

Regarding Claim 15, the combination of Asai, Okada, and Asakura teaches all the limitations of claim 1 above, Asai further teaches wherein the evaluation value calculated in the unit-processing data evaluating step is a value obtained by comparing the to be evaluated unit-processing data with the reference data directly without processing the data value (see [0116]; Asai: “The FDC monitoring unit 513 including the comparing unit 516, the counting unit 517, and the determining unit 518 compares the monitor data set by the setting screen 600 and the band generated with respect to the master data as a determination reference of the monitor data, thus executing monitoring.”).

Regarding Claim 16, the combination of Asai, Okada, and Asakura teaches all the limitations of claim 1 above, Asai further teaches the unit-processing data to be set as reference data after change by the step of changing the reference data is selected from one or more piece of unit-processing data obtained by unit-processing executed within a preset time period (see [0094]; Asai: “The master data is obtained and extracted for a predetermined interval. Such interval is, for example, related to the occurrence of a certain event within the substrate processing apparatus 100”).

Regarding Claim 17, the combination of Asai, Okada, and Asakura teaches all the limitations of claim 1 above, Asai further teaches wherein
the reference data is held in a reference data storage part prepared in advance (see [0093]; Asai: “the database 503 d is configured to store reference data (hereinafter, referred to as “master data”)”), and 
in the step of changing the reference data, rewriting of the reference data held in the reference data storage part is performed (see [0093]; Asai: “the database 503 d extracts the master data corresponding to the master data file, and stores the same.” See [0095]; Asai: “As an example extraction condition for associating an interval for extracting master data with an occurrence of a certain event, the monitor data may be extracted during a period between certain events.”).

Regarding Claim 18, the combination of Asai, Okada, and Asakura teaches all the limitations of claim 1 above, Asai further teaches wherein the unit-processing is processing executed as one recipe for one substrate by a substrate processing apparatus (see [0044]; Asai: “The following operations are executed based on, for example, a conveyance recipe. The conveyance recipe is used to carry the wafer 200 within the substrate processing apparatus 100 and is applied to a substrate processing procedure, for example, together with a process recipe for executing substrate processing”).

Regarding Claim 20, Asai teaches:
A data processing apparatus for processing a plurality of pieces of unit-processing data by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data (see [0094]; Asai: “an event refers to a , 
a processor (see [0080]; Asai: “a computer including a controller 501 configured as a central processing unit (CPU)”);
a storage device storing the plurality of pieces of unit-processing data (see [0080]; Asai: “the group management device 500 is configured as a computer including a controller 501 configured as a central processing unit (CPU), a memory (not shown) having a shared memory area 502 therein, a storage unit 503 configured as a storage device such as a HDD or the like”); and 
a memory storing programs, which, when executed by the processor (see [0080]), cause the processor 
to take, as reference data (see [0093]; Asai: “the database 503 d is configured to store reference data (hereinafter, referred to as “master data”)”), previously defined unit-processing data among the plurality of pieces of unit-processing data (see d, with respect to a master data file set through the setting screen 600.”) and (see [0116]; Asai: “the band generated with respect to the master data as a determination reference of the monitor data”. See [0117]; Asai: “The comparing unit 516 determines whether the monitor data is out of the band at an interval (e.g., one second) of data points constituting the master data and stores the comparison results in the database 503 d. The comparing unit 516 repeatedly compares the data points of the monitor data with the band until the designated monitor data is not available any more, regardless of the number of data points out of the band.”), a step of calculating a comparison result value that is a value obtained by scoring a comparison result obtained in the data comparing step (see [0188]; Asai: “The assignment of the evaluation value is executed for every data point out of the band according to the comparison results, and the assigned evaluation values are summed for the corresponding data point.”), and a step of calculating the evaluation value based on a plurality of index values including the comparison result value (see [0187]; Asai: “ the correction unit 521 reads the last comparison results of batch processing executed d, and assigns evaluation values to the respective data points constituting the master data based on the read comparison results.”); and 

wherein the plurality of pieces of time series data are sensor data obtained from a sensor that measures a physical quantity showing an operation state of the (see [0094]; Asai: “The master data (reference data) is obtained and extracted for a predetermined interval. Such interval is, for example, related to the occurrence of a certain event within the substrate processing apparatus 100. As used herein, an event refers to a phenomenon occurring within the substrate processing apparatus 100, an operation of each part of the substrate processing apparatus 100, or the like. For example, the event may include one or more events occurring in time series order according to execution of a recipe such as a switching operation of a valve, an ON/OFF operation of a sensor…” See Fig. 14 and [0105]; Asai: “a selection box 608 for designating master data (to be described later) with respect to the monitor data as the monitoring target monitored by the FDC monitoring unit 513”. See [0067]; Asai: “At this time, an amount of current supplied to the heater 206 is feedback-controlled based on the temperature value detected by the temperature sensor 263.” That is, temperature values of the temperature sensor shows one or more event occurring in time series), and
wherein the plurality of time series data, the plurality of pieces of unit-processing data and the reference data are numerical data (see [0082]; Asai: “The communication controller 504 is configured to periodically receive monitor data at Therefore, time series data is numerical data. See [0109]; Asai: “The example of FIG. 7 shows a case in which “+10” as the upper limit designation value and “−5” as the lower limit designation value are designated for the master data including a stream of data values md0 to md30. For example, an upper limit value of the master data value m0 is md0+10 and a lower limit value thereof is md0−5.”),
However, Asai does not explicitly teach:
the unit-processing being performed in a cleaning apparatus that cleans substrates one by one using a processing liquid, and the plurality of pieces of unit- processing data being obtained by the unit-processing performed in the cleaning apparatus,
calculate an evaluation value for to be evaluated unit- processing data based on the to be evaluated unit-processing data…,
to change the reference data based on the evaluation value calculated in the unit- processing data evaluation part;
… showing an operation state of the cleaning apparatus;
the evaluation value is a different value from a value of the unit-processing data and a value of the reference data.
Okada from the same or similar field of endeavor teaches:
the unit-processing being performed in a cleaning apparatus that cleans substrates one by one using a processing liquid (see [0002]; Okada: “The present invention relates a substrate processing method and a substrate processing apparatus used for processing a semiconductor substrate, a glass substrate for a liquid crystal display, a glass substrate for a photomask, and a substrate for an optical disk (hereinafter simply called a “substrate”)”. See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”), and the plurality of pieces of unit- processing data being obtained by the unit-processing performed in the cleaning apparatus (see [0050]; Okada: “ in the substrate processing apparatus 1 of the first preferred embodiment, the controller 60 has a computer program stored in advance used for making a schedule of processing or transporting each substrate in the form of digital data.” See [0111]; Okada: “The scheduling part 71 generates schedule data (hereinafter called “SD”) about each target substrate W describing a time-series schedule in a table format based on the flow recipe FR, for example.” See [0112]; Okada: “The process executing part 72 puts various functions of the substrate processing apparatus 1 into operation according to the schedule data SD to execute transport of a target substrate W in the substrate processing apparatus 1 and cleaning process on the target substrate W in the processing unit SS (SSR).”),
… showing an operation state of the cleaning apparatus See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”);

However, it does not explicitly teach:
calculate an evaluation value for to be evaluated unit- processing data based on the to be evaluated unit-processing data and the reference data …,
to change the reference data based on the evaluation value calculated in the unit- processing data evaluation part;
the evaluation value is a different value from a value of the unit-processing data and a value of the reference data.
Asakura from the same or similar field of endeavor teaches:
calculate an evaluation value for to be evaluated unit- processing data based on the to be evaluated unit-processing data and the reference data…, (see Fig. 24 and [0176]; Asakura: “overall evaluation field 28 k”. See [0137]; Asakura: “The overall evaluation value 28 k which indicates the degree of suitableness for APC of a combination of wavelength, time interval, and changed recipe parameter is calculated from the residuals of the regression equations (regression lines) as calculated at  
to change the reference data based on the evaluation value calculated in the unit- processing data evaluation part (see [0177]; Asakura: “As for the combination of wavelengths, time intervals and changed recipe parameter for which the value in the overall evaluation field 28 k is the smallest, D202 is a scatter diagram of emission intensity monitor value and etching result with a fixed recipe as obtained by calculation of emission intensity monitor values using the relevant wavelengths and time intervals. Similarly, D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”);
the evaluation value is a different value from a value of the unit-processing data and a value of the reference data (see [0106] and Fig. 15; Asakura: “The evaluation result field 282 includes a fixed-recipe residual field 28 h, a changed-recipe residual field 28 i, a model difference field 28 j, and an overall evaluation field 28 k”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asai and okada to include Asakura’s features of calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit-processing data and the reference data, and changing the reference data based on the evaluation value calculated in the unit-processing data evaluating step, and the evaluation value is a different value from a value of the unit-processing data and a value of the reference data. Doing so would detect abnormal in plasma processing method to maintain the stabilized results.

Regarding Claim 21, Asai teaches:
a data processing system for processing a plurality of pieces of unit-processing data by regarding a plurality of pieces of time series data obtained by unit- processing as unit-processing data (see [0094]; Asai: “an event refers to a phenomenon occurring within the substrate processing apparatus 100, an operation of each part of the substrate processing apparatus 100, or the like. For example, the event may include one or more events occurring in time series order according to execution of a recipe such as a switching operation of a valve, an ON/OFF operation of a sensor, generation of an abnormality, various manipulations by an operator or the like, in addition to an initiation and termination of performing a recipe or a step or the like, and any other event which is not necessarily based on the execution of a recipe.”), 
a processor (see [0080]; Asai: “a computer including a controller 501 configured as a central processing unit (CPU)”);
a storage device storing the plurality of pieces of unit-processing data (see [0080]; Asai: “the group management device 500 is configured as a computer including a controller 501 configured as a central processing unit (CPU), a memory (not shown) having a shared memory area 502 therein, a storage unit 503 configured as a storage device such as a HDD or the like”); and 
a memory storing programs, which, when executed by the processor (see [0080]), cause the processor 
to take, as reference data (see [0093]; Asai: “the database 503 d is configured to store reference data (hereinafter, referred to as “master data”)”), previously defined unit-processing data among the plurality of pieces of unit-processing data (see [0094]; Asai: “The master data is obtained and extracted for a predetermined interval. Such interval is, for example, related to the occurrence of a certain event within the substrate processing apparatus 100.” See [0112]; Asai: “In step 102 (S102), the band generation unit 512 reads a master data value from the database 503 d, with respect to a master data file set through the setting screen 600.”) and (see [0116]; Asai: “the band generated with respect to the master data as a determination reference of the monitor data”. See [0117]; Asai: “The comparing unit 516 determines whether the monitor data is out of the band at an interval (e.g., one second) of data points constituting the master data and stores the comparison results in the database 503 d. The comparing unit 516 repeatedly compares the data points of the monitor data with the band until the designated monitor data is not available any more, regardless of the number of data points out of the band.”), a step of calculating a comparison result value that is a value obtained by scoring a comparison result obtained in the data comparing step (see [0188]; Asai: “The assignment of the evaluation value is executed for every data point out of the band according to the , and a step of calculating the evaluation value based on a plurality of index values including the comparison result value (see [0187]; Asai: “ the correction unit 521 reads the last comparison results of batch processing executed from the database 503 d, and assigns evaluation values to the respective data points constituting the master data based on the read comparison results.”); and 

wherein the plurality of pieces of time series data are sensor data obtained from a sensor that measures a physical quantity showing an operation state of the (see [0094]; Asai: “The master data (reference data) is obtained and extracted for a predetermined interval. Such interval is, for example, related to the occurrence of a certain event within the substrate processing apparatus 100. As used herein, an event refers to a phenomenon occurring within the substrate processing apparatus 100, an operation of each part of the substrate processing apparatus 100, or the like. For example, the event may include one or more events occurring in time series order according to execution of a recipe such as a switching operation of a valve, an ON/OFF operation of a sensor…” See Fig. 14 and [0105]; Asai: “a selection box 608 for designating master data (to be described later) with respect to the monitor data as the monitoring target monitored by the FDC monitoring unit 513”. See [0067]; Asai: “At this time, an amount of current supplied to the heater 206 is feedback-controlled based on the temperature value detected by the That is, temperature values of the temperature sensor shows one or more event occurring in time series), and
wherein the plurality of time series data, the plurality of pieces of unit-processing data and the reference data are numerical data (see [0082]; Asai: “The communication controller 504 is configured to periodically receive monitor data at certain time intervals (e.g., at an interval of 0.1 seconds) as a reception timing of the monitor data, or receive the monitor data when each event occurs, e.g., at a timing when performing the recipe or a step is terminated, or whenever the monitor data is generated.” Therefore, time series data is numerical data. See [0109]; Asai: “The example of FIG. 7 shows a case in which “+10” as the upper limit designation value and “−5” as the lower limit designation value are designated for the master data including a stream of data values md0 to md30. For example, an upper limit value of the master data value m0 is md0+10 and a lower limit value thereof is md0−5.”),
However, Asai does not explicitly teach:
the unit-processing being performed in a cleaning apparatus that cleans substrates one by one using a processing liquid, and the plurality of pieces of unit- processing data being obtained by the unit-processing performed in the cleaning apparatus,
calculate an evaluation value for to be evaluated unit- processing data based on the to be evaluated unit-processing data…,
to change the reference data based on the evaluation value calculated in the unit- processing data evaluation part;
… showing an operation state of the cleaning apparatus;
the evaluation value is a different value from a value of the unit-processing data and a value of the reference data.
Okada from the same or similar field of endeavor teaches:
the unit-processing being performed in a cleaning apparatus that cleans substrates one by one using a processing liquid (see [0002]; Okada: “The present invention relates a substrate processing method and a substrate processing apparatus used for processing a semiconductor substrate, a glass substrate for a liquid crystal display, a glass substrate for a photomask, and a substrate for an optical disk (hereinafter simply called a “substrate”)”. See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”), and the plurality of pieces of unit- processing data being obtained by the unit-processing performed in the cleaning apparatus (see [0050]; Okada: “ in the substrate processing apparatus 1 of the first preferred embodiment, the controller 60 has a computer program stored in advance used for making a schedule of processing or transporting each substrate in the form of digital data.” See [0111]; Okada: “The scheduling part 71 generates schedule data (hereinafter called “SD”) about each target substrate W describing a time-series schedule in a table format based on the flow recipe FR, for example.” See [0112]; Okada: “The process executing part 72 puts various functions of the substrate processing apparatus 1 into operation according to the schedule data SD to execute ,
… showing an operation state of the cleaning apparatus See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura to include Okada’s features of the unit-processing being performed in a cleaning apparatus that cleans substrates one by one using a processing liquid and the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus. Doing so would achieve the predictable result of improvement in a process of transporting a substrate and prevent degradation of the performance of the substrate processing. (Okada, [0006]-[0007])
However, it does not explicitly teach:
calculate an evaluation value for to be evaluated unit- processing data based on the to be evaluated unit-processing data and the reference data …,
to change the reference data based on the evaluation value calculated in the unit- processing data evaluation part;
the evaluation value is a different value from a value of the unit-processing data and a value of the reference data.
Asakura from the same or similar field of endeavor teaches:
calculate an evaluation value for to be evaluated unit- processing data based on the to be evaluated unit-processing data and the reference data…, (see k”. See [0137]; Asakura: “The overall evaluation value 28 k which indicates the degree of suitableness for APC of a combination of wavelength, time interval, and changed recipe parameter is calculated from the residuals of the regression equations (regression lines) as calculated at S303 and S306 and the difference between the coefficients of the regression equations (equation lines) as calculated at S309 (S310)”) 
to change the reference data based on the evaluation value calculated in the unit- processing data evaluation part (see [0177]; Asakura: “As for the combination of wavelengths, time intervals and changed recipe parameter for which the value in the overall evaluation field 28 k is the smallest, D202 is a scatter diagram of emission intensity monitor value and etching result with a fixed recipe as obtained by calculation of emission intensity monitor values using the relevant wavelengths and time intervals. Similarly, D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”);
the evaluation value is a different value from a value of the unit-processing data and a value of the reference data (see [0106] and Fig. 15; Asakura: “The evaluation result field 282 includes a fixed-recipe residual field 28 h, a changed-recipe residual field 28 i, a model difference field 28 j, and an overall evaluation field 28 k”.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asai and okada to include Asakura’s features of calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit-processing data and the reference data, and 

Regarding Claim 22, Asai teaches:
a non-transitory computer-readable recording medium having recorded therein a data processing program for processing a plurality of pieces of unit-processing data by regarding a plurality of time series data obtained by unit-processing as unit-processing data (see [0094]; Asai: “an event refers to a phenomenon occurring within the substrate processing apparatus 100, an operation of each part of the substrate processing apparatus 100, or the like. For example, the event may include one or more events occurring in time series order according to execution of a recipe such as a switching operation of a valve, an ON/OFF operation of a sensor, generation of an abnormality, various manipulations by an operator or the like, in addition to an initiation and termination of performing a recipe or a step or the like, and any other event which is not necessarily based on the execution of a recipe.”), wherein the data processing program causes a computer to execute: 
a unit-processing data evaluating step of taking, as reference data (see [0093]; Asai: “the database 503 d is configured to store reference data (hereinafter, referred to as “master data”)”), previously defined unit-processing data among the plurality of pieces of unit-processing data (see [0094]; Asai: “The master data is obtained and extracted for a predetermined interval. Such interval is, for example, d, with respect to a master data file set through the setting screen 600.”) and 

wherein the plurality of pieces of time series data are sensor data obtained from a sensor that measures a physical quantity showing an operation state of the (see [0094]; Asai: “The master data (reference data) is obtained and extracted for a predetermined interval. Such interval is, for example, related to the occurrence of a certain event within the substrate processing apparatus 100. As used herein, an event refers to a phenomenon occurring within the substrate processing apparatus 100, an operation of each part of the substrate processing apparatus 100, or the like. For example, the event may include one or more events occurring in time series order according to execution of a recipe such as a switching operation of a valve, an ON/OFF operation of a sensor…” See Fig. 14 and [0105]; Asai: “a selection box 608 for designating master data (to be described later) with respect to the monitor data as the monitoring target monitored by the FDC monitoring unit 513”. See [0067]; Asai: “At this time, an amount of current supplied to That is, temperature values of the temperature sensor shows one or more event occurring in time series), wherein the plurality of time series data, the plurality of pieces of unit-processing data and the reference data are numerical data (see [0082]; Asai: “The communication controller 504 is configured to periodically receive monitor data at certain time intervals (e.g., at an interval of 0.1 seconds) as a reception timing of the monitor data, or receive the monitor data when each event occurs, e.g., at a timing when performing the recipe or a step is terminated, or whenever the monitor data is generated.” Therefore, time series data is numerical data. See [0109]; Asai: “The example of FIG. 7 shows a case in which “+10” as the upper limit designation value and “−5” as the lower limit designation value are designated for the master data including a stream of data values md0 to md30. For example, an upper limit value of the master data value m0 is md0+10 and a lower limit value thereof is md0−5.”), and 
wherein the unit-processing data evaluating step includes, 
a data comparing step of comparing the to be evaluated unit-processing data with the reference data (see [0116]; Asai: “the band generated with respect to the master data as a determination reference of the monitor data”. See [0117]; Asai: “The comparing unit 516 determines whether the monitor data is out of the band at an interval (e.g., one second) of data points constituting the master data and stores the comparison results in the database 503 d. The comparing unit 516 repeatedly compares ; 
a step of calculating a comparison result value that is a value obtained by scoring a comparison result obtained in the data comparing step (see [0188]; Asai: “The assignment of the evaluation value is executed for every data point out of the band according to the comparison results, and the assigned evaluation values are summed for the corresponding data point.”); and 
a step of calculating the evaluation value based on a plurality of index values including the comparison result value (see [0187]; Asai: “ the correction unit 521 reads the last comparison results of batch processing executed from the database 503 d, and assigns evaluation values to the respective data points constituting the master data based on the read comparison results.”).
However, Asai does not explicitly teach:
the unit-processing being performed in a cleaning apparatus that cleans substrates one by one using a processing liquid,
calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit- processing data and the reference data, the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus;
a step of changing the reference data based on the evaluation value calculated in the unit- processing data evaluating step; 
… showing an operation state of the cleaning apparatus;
the evaluation value is a different value from a value of the unit- processing data and a value of the reference data;
Okada from the same or similar field of endeavor teaches:
the unit-processing being performed in a cleaning apparatus that cleans substrates one by one using a processing liquid (see [0002]; Okada: “The present invention relates a substrate processing method and a substrate processing apparatus used for processing a semiconductor substrate, a glass substrate for a liquid crystal display, a glass substrate for a photomask, and a substrate for an optical disk (hereinafter simply called a “substrate”)”. See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”),
the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus (see [0050]; Okada: “ in the substrate processing apparatus 1 of the first preferred embodiment, the controller 60 has a computer program stored in advance used for making a schedule of processing or transporting each substrate in the form of digital data.” See [0111]; Okada: “The scheduling part 71 generates schedule data (hereinafter called “SD”) about each target substrate W describing a time-series schedule in a table format based on the flow recipe FR, for example.” See [0112]; Okada: “The process executing part 72 puts various functions of the substrate processing apparatus 1 into operation according to the schedule data SD to execute transport of a target substrate W in the substrate processing apparatus 1 and cleaning process on the target substrate W in the processing unit SS (SSR).”);
… showing an operation state of the cleaning apparatus See [0047]; Okada: “The substrate processing apparatus 1 is a sheet-type substrate cleaning apparatus that processes substrates W such as semiconductor wafers one by one.”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Asakura to include Okada’s features of the unit-processing being performed in a cleaning apparatus that cleans substrates one by one using a processing liquid and the plurality of pieces of unit-processing data being obtained by the unit-processing performed in the cleaning apparatus. Doing so would achieve the predictable result of improvement in a process of transporting a substrate and prevent degradation of the performance of the substrate processing. (Okada, [0006]-[0007])
However, it does not explicitly teach:
calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit- processing data and the reference data, 
a step of changing the reference data based on the evaluation value calculated in the unit- processing data evaluating step step; 
the evaluation value is a different value from a value of the unit- processing data and a value of the reference data
Asakura from the same or similar field of endeavor teaches:
calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit- processing data and the reference data, (see Fig. 24 and [0176]; Asakura: “overall evaluation field 28 k”. See [0137]; Asakura: “The overall evaluation value 28 k which indicates the degree of suitableness for APC of a  
a step of changing the reference data based on the evaluation value calculated in the unit- processing data evaluating step (see [0177]; Asakura: “As for the combination of wavelengths, time intervals and changed recipe parameter for which the value in the overall evaluation field 28 k is the smallest, D202 is a scatter diagram of emission intensity monitor value and etching result with a fixed recipe as obtained by calculation of emission intensity monitor values using the relevant wavelengths and time intervals. Similarly, D203 is a scatter diagram of emission intensity monitor value and etching result for data with a changed recipe in which the value of the relevant changed recipe parameter is changed.”); 
the evaluation value is a different value from a value of the unit- processing data and a value of the reference data (see [0106] and Fig. 15; Asakura: “The evaluation result field 282 includes a fixed-recipe residual field 28 h, a changed-recipe residual field 28 i, a model difference field 28 j, and an overall evaluation field 28 k”.);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asai and Okada to include Asakura’s features of calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit-processing data and the reference data, and changing the reference data based on the evaluation value calculated in the unit-processing data evaluating step, and the evaluation value is a different value from a .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Okada in view of Asakura, and further in view of Bunkofske et al. (US 2002/0062162 A 1 - hereinafter Bunkofske).
Regarding Claim 6, the combination of Asai and Asakura teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein in the data comparing step, each piece of time series data included in the to be evaluated unit-processing data is normalized.
Bunkofske from the same or similar field of endeavor teaches wherein in the data comparing step, each piece of time series data included in the to be evaluated unit-processing data is normalized (see [0019]; Bunkofske: "the data may be pre-processed to normalize all of the incoming time series").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asai, Okada, and Asakura to include Bunkofske’s features of including each piece of time series data in the to be evaluated unit-processing data is normalized. Doing so would reduce a dimensionality of the time series of the manufacturing parameters to solve the problem of processing wafer lots/wafers.

Claims 8, 10-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Okada in view of Asakura, and further in view of Kawaguchi (US 2015/0262550 A 1 - hereinafter Kawaguchi).
Regarding Claim 8, the combination of Asai, Okada, and Asakura teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the plurality of index values include two or more index values each having a different unit.
Kawaguchi from the same or similar field of endeavor teaches wherein the plurality of index values include two or more index values each having a different unit (see [0048] and Fig. 2; Kawaguchi: "A user operates the input device on the input screen concerned, and inputs the adjustment value of a color attribute (luminance, hue, saturation) about each of the 6-axis vertex colors." See Abstract; Kawaguchi: "an adjustment data generation unit operable to calculate the degree of influence indicative of a following index of each of then-axis vertices") [Therefore, there are 6 vertex colors including 6 index values having different degree of influence (unit)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asai, Okada, and Asakura to include Kawaguchi’s features of including the plurality of index values include two or more index values each having a different unit. Doing so would adjust input interface of semiconductor device to realize highspeed processing.

Regarding Claim 10, the combination of Asai, Okada, Asakura, and Kawaguchi teaches all the limitations of claim 8 above, Asakura further teaches wherein
the unit-processing data evaluating step includes a recommendation degree scoring step of calculating a recommended value that is a value obtained by scoring a recommendation degree as the reference data for each piece of unit­ processing data (see Fig. 15 and [0119]; Asakura: "The overall evaluation field 28 k stores information which indicates the degree of suitableness for APC of the combination of the wavelengths, time intervals, and recipe as stored in the wavelength 1 field 28 c, time interval 1 field 28 d, wavelength 2 field 28 e, time interval 2 field 28 f, and changed-recipe parameter field 28 g') [Since overall evaluation field 28 k stores information that indicates the degree of suitableness for APC, it corresponds to 'recommended values that obtained by scoring recommend degree"),and
the plurality of index values includes the recommended value (see Fig. 23 and [0130]; Asakura: "the apparatus manager enters candidates for wavelength, time interval, and changed recipe parameter on an input display screen shown in FIG. 23 (S203) and starts analysis processing (S204).") [Since the display screen has index values that the user may input the candidates for wavelength, time interval, and changed recipe parameter in order to receive the overall evaluation value 2407 (see Fig. 24); it corresponds to 'the plurality of index values includes the recommended value’].
The same motivation to combine Asai, Okada, and Asakura set forth for Claim 1 equally applies to Claim 10.

Regarding Claim 11, the combination of Asai, Okada, Asakura, and Kawaguchi teaches all the limitations of claim 10 above, Asakura further teaches wherein
the unit-processing data evaluating step includes a step of displaying a comparison result screen that displays a list of attribute data representing attributes of the plurality of pieces of unit-processing data and including the comparison result obtained in the data comparing step (see Fig. 24 and [0176]; Asakura: "a table D201 which lists the values stored in the rows of the wavelength 1 field 28 c, time interval 1 field 28 d, wavelength 2 field 28 e, time interval 2 field 28 f, changed recipe parameter field 28 g, and overall evaluation field 28 k, in the ascending order of the value stored in the overall evaluation field 28 k of the APC setup data candidate table 28 a shown in FIG. 15."),
the attribute data displayed on the comparison result screen includes the recommendation degree (see Fig. 24 and [0179]; Asakura: "The combination of wavelengths 2402, 2404, time intervals 2403, 2405, and changed recipe parameter 2406 which corresponds to the smallest value of overall evaluation 2407 and the first place of overall evaluation ranking 2401 in the table D201 shown in FIG. 24 is stored in the columns of the APC setup data candidate table 15 a shown in FIG. 4"). [The overall evaluation value 2407 reads on 'the recommendation degree'], and
the comparison result screen is configured such that the recommendation degree is changeable from the outside (see Fig. 24 and [0179]; Asakura: "the apparatus manager clicks the button D204 for execution of APC with the cursor (not shown) on the display screen D200 to acknowledge execution of APC with the first-ranked combination").
The same motivation to combine Asai, Okada, and Asakura set forth for Claim 1 equally applies to Claim 11.

Regarding Claim 13, the combination of Asai, Okada, and Asakura teaches all the limitations of claim 1 above; however, it does not explicitly teach wherein the unit-processing data evaluating step includes a step of setting a contribution degree of each of the plurality of index values at the time of calculating the evaluation value.
Kawaguchi from the same or similar field of endeavor teaches wherein the unit­ processing data evaluating step includes a step of setting a contribution degree of each of the plurality of index values at the time of calculating the evaluation value (see Abstract; Kawaguchi: "calculate the degree of influence indicative of a following index of each of the n-axis vertices") [The degree of influence indicative reads on 'a contribution degree].
The same motivation to combine Asai, Okada, Asakura, and Kawaguchi set forth for Claim 8 equally applies to Claim 13.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Okada in view of Asakura in view of Kawaguchi and further in view of Funk et al. (US
2005/0047645 A 1 - hereinafter Funk).
Regarding Claim 9, the combination of Asai,Okada,  Asakura, and Kawaguchi teaches all the limitations of claim 8 above; however, it does not explicitly teach wherein -5-{02556854.1}the unit-processing data evaluating step includes a step of calculating an alarm value that is a value obtained by scoring the number of occurrence of alarms generated when unit-processing corresponding to each piece of unit-processing data is executed, and the plurality of index values include the alarm value.
Funk from the same or similar field of endeavor teaches wherein -5- 
{02556854.1}the unit-processing data evaluating step includes a step of calculating an alarm value that is a value obtained by scoring the number of occurrence of alarms generated when unit-processing corresponding to each piece of unit-processing data is executed (see Fig. 13 and [0119]; Funk: "An alarm logs panel can comprise at least one of: a time occurred field which can show the date/time that the alarm occurred, or the date/time that the process tool recovered from the alarm; an alarm ID field showing the system-assigned alarm ID. (i.e. the APC system can assign specific ID numbers to specific alarms); an alarm message field that shows information regarding the severity of the alarm and the current state of the alarm; an alarm type field; a set/cleared field; a tool field that shows the unique name assigned to the tool (i.e. etcher, deposition, cleaning); In addition, a message field can contain either a description of the alarm, a status, and an alarm severity." See [0093]; Funk: "A number of alarms can be used to trigger a tool pause, for example, a tool alarm, a fault detection alarm, or software internal errors.") [An alarm logs panel reads on 'an alarm value], and 
the plurality of index values include the alarm value (see [0094]; Funk: "FIGS. SA-8D show exemplary views of alarm configuration panels". See [0096]; Funk: "a user can navigate between panels using selection items, and a user can enter and/or [Since the user may input or select alarms using alarm configuration panels, the setup panels read on 'index values].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Asai, Okada, and Asakura to include Kawaguchi’s features of including a step of calculating an alarm value that is a value obtained by scoring the number of occurrence of alarms generated when unit-processing corresponding to each piece of unit-processing data is executed, and the plurality of index values include the alarm value. Doing so would determine alarm severity to manage historical and real-time data for the semiconductor processing system.

Regarding Claim 12, the combination of Asai, Okada, Asakura, and Kawaguchi teaches all the limitations of claim 8 above, Asakura further teaches wherein
the unit-processing data evaluating step includes a step of displaying a comparison result screen that displays a list of attribute data representing attributes of the plurality of pieces of unit-processing data and including the comparison result obtained in the data comparing step (see Fig. 24 and [0176]; Asakura: "a table D201 which lists the values stored in the rows of the wavelength 1 field 28 c, time interval 1 field 28 d, wavelength 2 field 28 e, time interval 2 field 28 f, changed recipe parameter field 28 g, and overall evaluation field 28 k, in the ascending order of the value stored in the overall evaluation field 28 k of the APC setup data candidate table 28 a shown in FIG. 15."),

However, it does not explicitly teach the attribute data displayed on the comparison result screen includes freely-inputted data to which a data value for any item can be inputted, the comparison result screen is configured such that the data value of the freely-inputted data can be changed from the outside, and the plurality of index values includes the data value of the freely-inputted data.
Funk from the same or similar field of endeavor teaches
the attribute data displayed on the comparison result screen includes freely-inputted data to which a data value for any item can be inputted, the comparison result screen is configured such that the data value of the freely­ inputted data can be changed from the outside (see Figs. 19 A- 19 C and [0143]; Funk: "FIGS. 19A-19C show exemplary views of PCA plan panels. A drop-down lists can be shown in that allow a user to create a new PCA SPC plan, edit a PCA SPC plan, save a PCA SPC plan, delete a PCA SPC plan, associate a PCA SPC plan, unassociated a PCA SPC plan, import a PCA SPC plan, export a PCA SPC plan, and perform data preparation."), and
the plurality of index values includes the data value of the freely-inputted data (see Figs. 19 A- 19 C and [0143]; Funk: "other selection means can be used such as selection tabs, menu items, check boxes, or buttons").
The same motivation to combine Asai, Okada, Asakura, Kawaguchi, and Funk set forth for Claim 9 equally applies to Claim 12.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Asai in view of Okada, in view of Asakura, and further in view of Sekine et al. (US 2007/0062802 A1 - hereinafter Sekine).
Regarding Claim 19, the combination of Asai, Okada, and Asakura teaches all the limitations of claim 18 above, however, it does not explicitly teach wherein the reference data is a piece of unit-processing data that is obtained when the unit-processing is first executed by the substrate processing apparatus.
Sekine from the same or similar field of endeavor teaches wherein the reference data is a piece of unit-processing data that is obtained when the unit­ processing is first executed by the substrate processing apparatus (see [0011]; Sekine: "creating management reference data by reference time series data of an adjustment parameter of an impedance matching in a transmission line feeding a high frequency wave to generate a plasma, the reference time series data collected during a reference plasma process against a reference substrate". See Fig. 10 and [0054]; Sekine: "In Step S100, a reference substrate is processed by a reference plasma process using the plasma processing apparatus. The reference creation module 30 of the management unit 20 provides a predetermined management range for the collected reference time series data and creates management reference data.") [Since the management reference data is created by the reference time series data collected during a reference plasma process against a reference substrate, it corresponds to 'the reference data is a piece of unit-processing data that is obtained when the unit processing is first executed by the substrate processing apparatus').
 the reference data is a piece of unit-processing data that is obtained when the unit-processing is first executed by the substrate processing apparatus. Doing so would determine an abnormality of the target plasma process by comparing the target time series data with the management reference data.

Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. 
With respect to applicant’s argument located within the fourth page of the remarks (numbered as page 13) which recites:
“The technical fields of apparatus cleaning and the plasma processing (etching) are different. The data processing of a plasma processing apparatus cannot be applied to the data processing of a cleaning apparatus. Accordingly, it is not obvious to one of ordinary skill in the art to combine Asai and Asakura in order to realize the claimed invention.” 
The Applicant’s argument has been considered but is not deemed persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re 

With respect to applicant’s argument located within the fourth page of the remarks (numbered as page 13) which recites:
“Regarding Asakura, the combination of data stored in the APC setup data table shown in FIG. 4 corresponds to the reference data and the combination of data for each row of the APC setup data candidate table shown in FIG. 15 corresponds to the unit-processing data. As understood from paragraphs [0106], [0119], [0137], [0177], and [0179], among the combinations of data stored in the APC setup data candidate table, the combination of data having the smallest overall evaluation value is stored in the APC setup data table. As can be understood from paragraphs [0134]-[0137], the overall evaluation values stored in the APC setup data candidate table are calculated using the data from respective rows. That is, the data corresponding to the reference data is not used to calculate the overall evaluation values. Accordingly, Asakura fails to disclose "calculating an evaluation value for to be evaluated unit-processing data based on the to be evaluated unit-processing data and the reference data."
The Examiner respectfully disagrees and points Applicant to the above rejection for details. As explained in the above rejection, Asakura [0137] discloses “The overall k which indicates the degree of suitableness for APC of a combination of wavelength, time interval, and changed recipe parameter is calculated from the residuals of the regression equations (regression lines) as calculated at S303 and S306 and the difference between the coefficients of the regression equations (equation lines) as calculated at S309 (S310)”. Moreover, Asakura (Fig. 15 and [0106]) discloses “FIG. 15 shows an APC setup data candidate table 28 a as an example of the APC setup data candidate storage area 28. The table includes … a changed recipe parameter field 28 g.” That is, the overall evaluation 28k is calculated using the respective rows that including changed recipe parameter. The claims as presently presented do not preclude this interpretation.

With respect to applicant’s argument located within the fifth page of the remarks (numbered as page 14) which recites:
“In the claimed invention, to be evaluated unit-processing data is compared with the reference data. The reference data is one of the plurality of pieces of unit-processing data. Therefore, to be evaluated unit-processing data and the reference data are the same type of data. That is, in the claimed invention, data of the same type are compared in the data comparing step. In contrast, in Asai, different types of data are compared, as explained above. Accordingly, Asai fails to disclose the data comparing step.”
The Examiner respectfully disagrees. Examiner respectfully would like to remind applicant that the rejections are based on the broadest reasonable interpretation of the claim limitations. As explained in the above rejection, Asai [0116] discloses “The FDC monitoring unit 513 including the comparing unit 516, the counting unit 517, and the the band generated with respect to the master data as a determination reference of the monitor data, thus executing monitoring.” Besides, Asai [0093] also discloses “the database 503 d is configured to store reference data (hereinafter, referred to as “master data”), which is monitor data obtained when substrate processing is normally performed” while Asai [0118] disclose “the counting unit 517 stores relevant data in the database 503 d, which are generated by associating the counted number of data points with the values of the monitor data, the values of the master data, the band corresponding to the master data (the upper limit value and the lower limit value of the master data).” That is, the band corresponding to the master/reference data that is monitor data. Therefore, the monitor data and the band are the same type of data. The claims as presently presented do not preclude this interpretation. 

For similar as those presented above with respect to independent claim 1, the rejections to independent claims 20-22 are maintained.

Dependent claims 2-4, 6, 9-13, and 15-22 depend directly, or indirectly, from independent claim 1. The rejections to these claims are maintained.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117